Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In view of the Terminal Disclaimer filed on August 13, 2021, the previous Double Patenting rejection is hereby withdrawn.
Independent claim 2 has been amended to recite “wherein the information on multiple access interferences indicates a modulation scheme for the downlink signal other than the downlink signal to the own mobile station, a number of multiple access interferences and a reference signal required for coherent demodulation so that the processor can demodulate the downlink signal other than the downlink signal to the own mobile station to decode the downlink signal destined to the own mobile station.”  The prior art of record, either alone or in combination, does not teach these limitations.
Monogioudis et al. (US 2008/0062857) teaches information on multiple access interferences including a reference signal required for coherent demodulation so that the processor can demodulate the downlink signal other than the downlink signal to the own mobile station (See [0009] and [0044]-0045]; A broadcast pilot (reference signal) is used for coherent demodulation of an interfering broadcast signal (downlink signal other than the downlink signal to the own mobile station) so that it can be subtracted from the received signal to recover the unicast downlink signal destined to the own mobile station).  Monogioudis does not teach that the information indicates a modulation scheme for the downlink signal other than the downlink signal to the own mobile station.  Nor does Monogioudis teach that the information indicates a number of multiple access interferences.

These limitations in combination with the other limitations of the independent claims are not taught in the prior art.  Accordingly, Claims 2-5 and 7 are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919.  The examiner can normally be reached on Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/SCOTT M SCIACCA/               Primary Examiner, Art Unit 2478